Citation Nr: 0807957	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with fractures of the 
tibia, fibula and fifth metatarsal and cuboid bones with 
peripheral nerve involvement, Muscle Group XII, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, Muscle Group XI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Regional Office (RO) that denied the veteran's claims for 
increased ratings for the residuals of service-connected leg 
injuries.

The Board issued a decision in September 2006 that denied a 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the left leg, and also denied a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right leg.  The September 2006 Board decision also 
granted a separate 10 percent evaluation for scars of the 
left leg.  The veteran appealed the September 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated October 18, 2007, the 
Court granted a joint motion to remand this appeal to the 
Board.  This Order served to vacate that part of the 
September 29, 2006 Board decision that denied: (1) a rating 
in excess of 30 percent for residuals of a shell fragment 
wound of the left leg with fractures of the tibia, fibula and 
fifth metatarsal and cuboid bones with peripheral nerve 
involvement, Muscle Group XII; and (2) a rating in excess of 
10 percent for residuals of a shell fragment wound of the 
right leg, Muscle Group XI.

In written argument received in February 2008, the veteran's 
attorney raised the issue of entitlement to a total 
disability rating based in individual unemployability due to 
service-connected disabilities (TDIU).  A claim of 
entitlement to TDIU has not been developed for appellate 
consideration.  As such, this matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As for the issues of entitlement to an increased rating for 
residuals of a shell fragment wound of the left leg with 
fractures of the tibia, fibula and fifth metatarsal and 
cuboid bones with peripheral nerve involvement, Muscle Group 
XII, and, entitlement to an increased rating for residuals of 
a shell fragment wound of the right leg, Muscle Group XI, the 
Joint Motion (page 6) essentially found that the September 
2006 Board decision that denied those rating issues was based 
on an April 2003 VA examination that was inadequate (due, 
according to the Joint Motion, to the examiner's failure to 
review the claims file prior to the examination).  The Joint 
Motion (pages 6-7) also noted that the April 2003 VA 
examination report had not properly addressed the issue of 
flare-ups of the veteran's service-connected leg 
disabilities.  The Joint Motion also essentially stated (page 
7) that any new VA examination should take place during a 
time when the veteran was experiencing flare-ups related to 
the increased rating claims on appeal.

Statements on appeal, including in February 2008, may be 
construed as raising claims of entitlement to service 
connection for degenerative arthritis of the knees, secondary 
to service-connected disability, entitlement to service 
connection for left ankle disability, secondary to service-
connected disability, .entitlement to service connection for 
degenerative joint disease of the left lateral mid foot, 
secondary to service-connected disability, entitlement to 
service connection for degenerative joint disease of the 
first metatarsophalangeal (MTP) joint, left foot, secondary 
to service-connected disability, and entitlement to service 
connection for a left foot posterior calcaneal spur, 
secondary to service-connected disability.  These matters may 
be considered as inextricably intertwined with the issues on 
appeal.  However, they have not been adjudicated by the RO 
nor developed for appellate consideration.  As such, RO 
adjudication of these matters is needed.  Also, a clinical 
opinion as to the etiology of the disabilities for which 
secondary service connection is sought would be useful prior 
to RO consideration.



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the increased rating 
claims, in accordance with Vazquez-Flores 
v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 (Jan. 30, 2008), as well 
the inextricably intertwined secondary 
service connection issues, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
of all information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected left and right leg shell 
fragment wounds disabilities at issue.  
To the extent possible, the examination 
should be conducted when the veteran is 
experiencing flare-ups related to those 
service-connected disabilities.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, and the examiner must 
specifically state that a review of the 
claims file has been undertaken.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner is asked to specifically comment 
upon any flare-ups, or a lack there of, 
related to the veteran's left and right 
leg shell fragment wound disabilities.

The examiner is also requested to state 
whether the veteran has (a) degenerative 
arthritis of the knees, (b) left ankle 
disability, (c) degenerative joint 
disease of the left lateral mid foot, or 
(d) a left foot posterior calcaneal spur 
secondary to service-connected 
disability.

3.  The AOJ should then readjudicate the 
issues of entitlement to an increased 
rating for residuals of a shell fragment 
wound of the left leg with fractures of 
the tibia, fibula and fifth metatarsal 
and cuboid bones with peripheral nerve 
involvement, Muscle Group XII, currently 
rated as 30 percent disabling, and 
entitlement to an increased rating for 
residuals of a shell fragment wound of 
the right leg, Muscle Group XI, currently 
rated as 10 percent disabling.  If any 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

4.  The AOJ should then adjudicate the 
issues of entitlement to service 
connection for degenerative arthritis of 
the knees secondary to service-connected 
disability, entitlement to service 
connection for left ankle disability 
secondary to service-connected 
disability, entitlement to service 
connection for degenerative joint disease 
of the left lateral mid foot secondary to 
service-connected disability, entitlement 
to service connection for degenerative 
joint disease of the first 
metatarsophalangeal (MTP) joint, left 
foot, secondary to service-connected 
disability, and entitlement to service 
connection for a left foot posterior 
calcaneal spur secondary to service-
connected disability.  Notice of the 
determinations and his appellate rights 
should be issued to the veteran and his 
representative.  Only if such matters are 
developed for appellate consideration 
should they be referred to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




